MEMORANDUM OF DECISION.
Defendant Annie Lee Connolly was convicted in the Superior Court (Cumberland County) of the offense of drug trafficking (17-A M.R.S.A. § 1103 (1983)). Although the indictment charged defendant with two counts of drug trafficking, the jury returned a guilty verdict only on Count II. On appeal, she challenges the sufficiency of the evidence to support her conviction on Count II and argues that the inconsistent verdicts require reversal.
We conclude that, viewing the evidence in the light most favorable to the prosecution, the trier of fact rationally could find beyond a reasonable doubt every element of the offense charged including a finding *459of the absence of entrapment, State v. Barry, 495 A.2d 825, 826 (Me.1985). Defendant’s contention that the verdicts are irreconcilably inconsistent is also without merit. The sale alleged in Count II occurred some eight days after the sale alleged in Count I. The passage of time and the different circumstances attending the sales provide a rational basis for reconciling the verdicts of the jury.
The entry is:
Judgment affirmed.
All concurring.